707 S.E.2d 242 (2011)
STATE of North Carolina
v.
Meco Tarnell WIGGINS.
No. 105P11.
Supreme Court of North Carolina.
April 7, 2011.
Steven M. Arbogast, Special Deputy Attorney General, for State of North Carolina.
Meco Tarnell Wiggins, for Wiggins.

ORDER
Upon consideration of the petition filed on the 21st of March 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."